 
Exhibit 10.1
 
 
AGREEMENT
 
         THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is
10685-B Hazelhurst Drive #6572, Houston, TX 77043(hereinafter referred to as
"SAN"); and VENTURE POINT NETWORK, 18352 Dallas Parkway, Dallas, TX 75287
(hereinafter referred to as "VPN").


         WHEREAS, SAN is in the business of providing a Social Network to the
public for public and private use as an online operating system and internal
network; and


         WHEREAS, VPN is in the business of providing Investor Awareness
Services to support socially conscious investments; and


         WHEREAS, SAN, during the period of time covered by this Agreement, will
provide to VPN a platform for VPN’s investor relations activities to utilize
SAN’s technologies to achieve VPN's goals of making the investing public
knowledgeable about the benefits of potential investments in clients of VPN; and


         WHEREAS, SAN recognizes that VPN represents it is not in the business
of stock brokerage, investment advice, activities which require registration
under either the Securities Act of 1933 (hereinafter "the Act") or the
Securities and Exchange Act of 1934 (hereinafter "the Exchange Act"),
underwriting, banking, is not an insurance Company, nor does it offer services
to SAN which may require regulation under federal or state securities laws; and


         WHEREAS, the parties agree, after having a complete understanding of
the services desired and the services to be provided, that SAN desires to
provide such assistance through its Network for VPN, and VPN is willing to move
its existing 2000 member high-net worth investor database to SAN and inform
VPN’s complete investor database (22 million investors) about the potential
benefits of SAN;


         NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:


         1. DUTIES AND INVOLVEMENT.


1a. VPN and SAN agree to integrate VPN’s investor awareness database of 2000
high net worth member subscribers into new accounts at SAN to support socially
conscious investments. SAN agrees to provide the necessary back-end programming
to support VPN subscribers.


1b. VPN agrees to provide to SAN 10% of VPN’s gross receipts in its investor
relations business for two years. VPN agrees that this amount will equal at
least $25,000 per quarter paid in cash to SAN by VPN bi-annually together with
an accounting of receipts.


1c. VPN built and maintains a proprietary email database of more than 22 million
broad-ranging investors. Within 10 days of the signing of this agreement, SAN
agrees to issue to VPN 100,000 shares of SAN’s Rule 144 Common stock (symbol:
SOAN) in exchange for VPN agreeing to make its full database aware of SAN via
email within 45 days about the outstanding benefits VPN subscribers will be
afforded by joining SAN. SAN will hold said shares in safe keeping for 45 days
during which time VPN will provide satisfactory verification to SAN in the form
of server-logs from VPN showing the broadcast has been successfully sent to
VPN’s broad-ranging database about SAN. Upon said verification SAN will provide
said shares to VPN. Upon the six month anniversary of the shares issuance date,
SAN’s securities attorney will provide the transfer agent an opinion letter and
VPN will be able to trade such shares at any time thereafter subject to VPN’s
fulfillment of this agreement in its entirety.


         2. RELATIONSHIP AMONG THE PARTIES.


         VPN acknowledges that it is not an officer, director or agent of SAN,
it is not, and will not, be responsible for any management decisions on behalf
of SAN, and may not commit SAN to any action. SAN represents that VPN does not
have, through stock ownership or otherwise, the power neither to control SAN,
nor to exercise any dominating influences over its management.
 

--------------------------------------------------------------------------------


 

 
         VPN understands and acknowledges that this Agreement shall not create
or imply any agency relationship among the parties, and VPN will not commit SAN
in any manner except when a commitment has been specifically authorized in
writing by SAN. SAN and VPN agree that the relationship among the parties shall
be that of independent contractor.


         3. EFFECTIVE DATE, TERM AND TERMINATION.


         This Agreement shall be effective on December 15, 2009 and will
continue, for a minimum of two years.


         4. OPTION TO RENEW AND EXTEND.


         This Agreement is automatically renewable each year, until a 30 day
notice of termination is provided by email or certified mail. Additionally, in
the event the agreement is terminated at any time in the future, VPN will have
the right to continue its use, and its members’ use of the SAN network unless
VPN has breached this agreement and such breach gives cause to Terminate VPN.
Further, VPN agrees that any of its members may be individually terminated by
SAN without notice if they violate SAN’s Terms of Service.


         5. COMPENSATION AND PAYMENT OF EXPENSES.


         SAN and VPN both agree to be responsible for bearing their own costs to
fulfill their respective obligations under this agreement.


         6. SERVICES NOT EXCLUSIVE.


         The parties shall devote such of their time and effort necessary to the
discharge of their duties hereunder. The parties acknowledge that each is
engaged in other business activities, and that they will not be restricted from
continuing to be engaged in such activities during the term of this Agreement.


         7. CONFIDENTIALITY.


         VPN acknowledges that it may have access to confidential information
regarding SAN and its business. VPN agrees that it will not, during or
subsequent to the term of this Agreement, divulge, furnish or make accessible to
any person (other than with the written permission of SAN) any knowledge or
information or plans of SAN with respect to SAN or its business, including, but
not by way of limitation, the technology of SAN, whether in the concept or
development stage, or being marketed by SAN on the effective date of this
Agreement or during the term hereof.


         8. COVENANT NOT TO COMPETE.


         During the term of this Agreement, VPN warrants, represents and agrees
that it will not compete directly with SAN in SAN's primary industry or directly
related fields.


         9. INDEMNIFICATION.


         VPN agrees to indemnify and hold harmless the SAN and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
representations or prospectuses, made by VPN or its clients within SAN’s
Network; or arising out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; and will reimburse SAN, or any such
other person, for any legal or other expenses reasonably incurred by SAN, or any
such other person, in connection with investigation or defending any such loss,
claim, damage, liability, or action, suit or proceeding.
 

--------------------------------------------------------------------------------


 
 
10. ARBITRATION
 
If a dispute arises out of or relates to this Agreement, or the breach thereof,
and if said dispute cannot be settled through direct discussion, the parties
agree to first endeavor to settle the dispute in an amicable manner by mediation
under the Commercial Mediation Rules of the American Arbitration Association
before resorting to arbitration. Thereafter, any unresolved controversy or claim
arising out of or relating to this Agreement or a breach thereof shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the Arbitrator may be
entered in any court having jurisdiction thereof.


         ii. Any provisional remedy, which would be available from a court of
law, shall be available to the parties to this Agreement from the Arbitrator
pending arbitration.


         iii. The site of the arbitration shall be Los Angeles, California


         iv. In the event that a dispute results in arbitration, the parties
agree that the prevailing party shall be entitled to reasonable attorney's fees
to be fixed by the arbitrator.


Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days'
written notice, to the other party.


Governing law. The Agreement shall be construed by and enforced in accordance
with the laws of the State of Delaware.


Entire agreement. This Agreement contains the entire understanding and agreement
among the parties. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto. This Agreement may be
amended only in writing signed by all parties.


Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.


Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.


Successors. The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.


Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.


         IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 

         
By:  /s/ Greg Halpern
 12-16-09  
By: /s/ Shannon Hutcheson
 12-16-09
Greg Halpern–CEO, So Act Network, Inc.
   
Shannon Hutcheson-CEO, Venture Point Network
 

 
 